Title: To James Madison from Charles Willson Peale, 9 January 1803 (Abstract)
From: Peale, Charles Willson
To: Madison, James


9 January 1803, Museum. At the request of his friend John I. Hawkins, writes to inform JM of Hawkins’s invention of a machine to multiply copies of writing or music. Hawkins “some time past pondered whether he ought to take a Patent, as one had already been granted for similar purposes,” but inquiry showed “his invention is totally different, being a simple movement of paralell Rulers with very little Machinery, and the former is by its construction an expensive apparatus” and not likely to become generally useful. Hawkins is setting out on a journey eastward and has not time to make out the specification but will send it in due form as soon as possible; he requests that this notice may be considered his application lest someone else endeavor to use the invention, “especially as the Machine with which I write these letters has been seen by several Persons who no doubt will speak of it to others, whose curiosity will be excited to see this machine, the first made for my use, and these letters the first I have written with it.” The delivery of ink will be improved by greater accuracy of workmanship in subsequent machines. “The fertile invention of Mr. Hawkins will overcome all difficulties discovered by practice.” Has written with five pens with great ease.
 

   
   FC, two copies (PPAmP); draft (ibid.). FC 1 p. Printed in Lillian B. Miller, ed., Selected Papers of Charles Willson Peale and His Family (3 vols. in 4; New Haven, 1983–91), 2:479–80.



   
   For John Isaac Hawkins and his polygraph, see ibid., 2:232 n. 1, 475–78, 538 n. 2.


